                               TOGUT, SEGAL & SEGAL LLP
                                   ATTORNEYS AT LAW
                                  ONE PENN PLAZA
                              NEW YORK, NEW YORK 10119
                                         ___
                                   (212) 594-5000
                                         ___
                                    FACSIMILE
                                   (212) 967-4258



                                                        April 1, 2021




VIA ECF and EMAIL

Honorable Shelley C. Chapman
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004

                     Re:    In re WMCH 25 Holdings, LLC
                            Case No. 20-12534 (SCC)

Dear Judge Chapman:

              We represent Albert Togut, not individually, but solely in his capacity as
the Chapter 7 Trustee of the above-refenced debtor (the “Debtor”). We respectfully
submit this letter on behalf of the Trustee in connection with: (a) the letter submitted by
claimant Leonard Blum, requesting a conference pursuant to the Court’s Stipulated
Protective Order [Dkt. No. 13] in connection with a discovery dispute concerning Mr.
Blum’s anticipated motion to dismiss this Chapter 7 case upon the ground that it is a
two-party dispute [Dkt. No 24]; and (b) the reply letter submitted by Westwood Capital
LLC and Quarter Century Holdings, LLC (collectively, the “Non-Parties”) [Dkt. No. 25].

             Your Chambers has recently advised that the Court will schedule a
conference during early April to address the discovery dispute among Mr. Blum and
the Non-Parties (the “Conference”).

              The Trustee takes no position regarding the parties’ discovery dispute.
However, the Trustee is a party in interest in this case, and we will attend the
Conference, especially to be heard in connection with any discussion regarding the
disposition of this Chapter 7 case.

              As this Court may be aware, the Clerk of the Court fixed March 29, 2021
as the Claims Bar Date in this case [Dkt. No. 16]. As of the date hereof, Mr. Blum is the
only creditor who has filed a proof of claim in this case. Consequently, it appears that
the Court might treat this Chapter 7 case as a two-party dispute.
TOGUT, SEGAL & SEGAL LLP
     Honorable Shelley C. Chapman
     U.S. Bankruptcy Court for the Southern District of New York
     April 1, 2021
     Page 2


                   The Trustee has advised Mr. Blum that he and our firm have devoted time
     and resources to this case. Consequently, the Trustee respectfully requests that if
     during the Conference, the Court addresses Mr. Blum’s desire to file a motion to
     dismiss this Chapter 7 case, the Trustee be heard to address a procedure by which
     administrative claims can be satisfied in connection with, and as a condition to,
     dismissal of this case.


                                                         Respectfully,

                                                  TOGUT, SEGAL & SEGAL LLP
                                                  By:
                                                    /s/ Neil Berger
                                                       Neil Berger

     NB/lv
     cc by email: Albert Togut, Esq.
                  Andy Velez-Rivera, Esq.
                  Jeffrey Chubak, Esq.
                  Robert A. Giacovas, Esq.
